 

 

 

 

 

 

 

 

 

 

 

 

 

[FORM OF]

 

FORWARD INDUSTRIES, INC.

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

 

 

 

 

June 28, 2013

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

FORWARD INDUSTRIES, INC.

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is made as of June 28, 2013
by and among Forward Industries, Inc. (the “Company”) and the purchaser
executing this Agreement (the “Purchaser”).

RECITALS

 

A.        The Company has authorized the sale and issuance of (i) shares of the
Company’s 6% Senior Convertible Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), having the rights, preferences and privileges set forth in
the Certificate of Amendment to Company’s certificate of incorporation, in the
form of Exhibit A attached hereto (the “Certificate of Amendment”) and (ii)
warrants for the purchase of shares of the Company’s common stock in the form of
Exhibit B attached hereto (each a “Warrant”, and collectively, the “Warrants”
and together with the Preferred Stock, the “Securities”)

B.        Subject to the terms and conditions set forth in securities purchase
agreements substantially similar to this Agreement and pursuant to Section 4(2)
of the Securities Act of 1933, as amended (the “Securities Act”), and the
provisions of Regulation D promulgated thereunder (“Regulation D”), the Company
desires to issue and sell the Securities to certain purchasers, including the
Purchaser, in a private placement offering as more fully set forth herein (the
“Offering”);

B.        The Purchaser desire to purchase, and the Company desires to issue and
sell, the Securities subscribed for by Purchaser, on the terms and conditions
set forth herein.

            C.        In connection with the issuance and sale of the
Securities, the Company and the Purchaser also intend to enter into a
Registration Rights Agreement of even date herewith, in the form of Exhibit C
attached hereto (the “Registration Rights Agreement”).

 

AGREEMENT

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:


1.         DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT: (A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE CERTIFICATE OF AMENDMENT, AND (B) THE
FOLLOWING TERMS HAVE THE MEANINGS SET FORTH IN THIS SECTION 1:

“Closing” shall mean the closing of the Offering contemplated by this Agreement.

“Closing Date” means the date of the Closing under this Agreement.

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

“Company Charter Documents” shall have the meaning ascribed to that term in
Section 3(b).

“Company Counsel” means Olshan Frome Wolosky LLP, Park Avenue Tower, 65 East
55th Street, New York, New York 10022.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3(g).

 

“Intellectual Property” shall have the meaning ascribed to such term in Section
3(j).

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3(a).

 

“Offering” means the Company’s private placement offering of the Securities, as
described in further detail in this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“SEC Reports” shall have the meaning ascribed to that term in Section 3(g).

 

“Subscription Amount” shall mean, as to the Purchaser, the aggregate amount to
be paid for the Preferred Stock and Warrants purchased hereunder as specified
below Purchaser’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars and in immediately
available funds.

 

“Transaction Documents” means this Agreement, the Certificate of Amendment, the
Warrants and the Registration Rights Agreement.


 


2.          PURCHASE AND SALE OF SECURITIES. 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


(A)       CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, SUBSTANTIALLY CONCURRENT WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY PURCHASER, THE COMPANY AGREES TO SELL, AND
PURCHASER AGREES TO PURCHASE, FOR AN AGGREGATE PURCHASE PRICE EQUAL TO
PURCHASER’S SUBSCRIPTION AMOUNT, REPRESENTING A TOTAL PURCHASE PRICE PER EACH
SHARE OF PREFERRED STOCK AND WARRANT OF $1.965: (I) THE NUMBER OF SHARES OF
PREFERRED STOCK SPECIFIED BELOW PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS
AGREEMENT AND (II) WARRANTS AS DETERMINED PURSUANT TO SECTION 2(B)(I) AND
SPECIFIED BELOW PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT. 
PURCHASER SHALL DELIVER TO THE COMPANY, VIA WIRE TRANSFER OR A CERTIFIED CHECK,
IMMEDIATELY AVAILABLE FUNDS EQUAL TO ITS SUBSCRIPTION AMOUNT, AND THE COMPANY
SHALL DELIVER TO PURCHASER SHARES OF PREFERRED STOCK AND WARRANTS AS DETERMINED
PURSUANT TO SECTION 2(B)(I), AND THE COMPANY, ON THE ONE HAND, AND PURCHASER ON
THE OTHER HAND, SHALL DELIVER THE OTHER ITEMS SET FORTH IN SECTION 2(B)
DELIVERABLE AT THE CLOSING.  UPON SATISFACTION OF THE COVENANTS AND CONDITIONS
SET FORTH IN SECTIONS 2(B) AND 2(C), THE CLOSING SHALL OCCUR AT THE OFFICES OF
THE COMPANY COUNSEL OR SUCH OTHER LOCATION OR SUCH OTHER MANNER (INCLUDING BY
ELECTRONIC MEANS) AS THE PARTIES SHALL MUTUALLY AGREE.


(B)       DELIVERIES. 


(I)        ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE PURCHASER (OR SUCH OTHER PERSON, AS SPECIFICALLY PROVIDED
BELOW) THE FOLLOWING:


(1)          THIS AGREEMENT DULY EXECUTED BY THE COMPANY;


(2)          A CERTIFICATE EVIDENCING A NUMBER OF SHARES OF PREFERRED STOCK
SPECIFIED BELOW PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT,
REGISTERED IN THE NAME OF PURCHASER;


(3)          A WARRANT REGISTERED IN THE NAME OF PURCHASER TO PURCHASE UP TO
SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL BE EQUAL TO THE NUMBER OF SHARES
OF PREFERRED STOCK ISSUED TO PURCHASER IN THE OFFERING;


(4)          EVIDENCE OF THE FILING OF THE CERTIFICATE OF AMENDMENT WITH THE
SECRETARY OF STATE OF NEW YORK;


(5)          AN OFFICER’S CERTIFICATE FROM THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY, DATED AS OF THE CLOSING DATE CERTIFYING THAT THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY ARE TRUE AND CORRECT AS OF SUCH DATE AND THAT THE
COMPANY HAS SATISFIED ALL OF THE CONDITIONS TO THE CLOSING;


(6)          A CERTIFICATE FROM THE SECRETARY OF THE COMPANY, DATED AS OF THE
CLOSING DATE, CERTIFYING AND SETTING FORTH (A) THE COMPANY’S CERTIFICATE OF
INCORPORATION, CERTIFICATE OF AMENDMENT AND BY-LAWS; (B) THE NAMES, SIGNATURES
AND POSITIONS OF THE PERSONS AUTHORIZED TO EXECUTE THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY; AND (C) A COPY OF THE
RESOLUTIONS OF THE COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE; AND


(7)          THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY THE COMPANY.


(II)         ON OR PRIOR TO THE CLOSING DATE, THE PURCHASER SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:

3

 

--------------------------------------------------------------------------------

 


 

 

 

 


(1)          THIS AGREEMENT DULY EXECUTED BY THE PURCHASER;


(2)          PURCHASER’S SUBSCRIPTION AMOUNT BY WIRE TRANSFER OR CERTIFIED CHECK
TO THE COMPANY; AND


(3)          THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY PURCHASER.


(C)         CLOSING CONDITIONS. 


(I)          THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH CLOSING
ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


(1)          THE ACCURACY IN ALL MATERIAL RESPECTS ON THE CLOSING DATE, OF THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED HEREIN;


(2)          ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF PURCHASER REQUIRED TO
BE PERFORMED AT OR PRIOR TO THE CLOSING DATE, SHALL HAVE BEEN PERFORMED OR
WAIVED; AND


(3)          THE DELIVERY BY PURCHASER OF THE ITEMS SET FORTH IN SECTION
2(B)(II) OF THIS AGREEMENT.


(II)         THE OBLIGATIONS OF PURCHASER HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


(1)          THE ACCURACY IN ALL MATERIAL RESPECTS WHEN MADE AND ON THE CLOSING
DATE, OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN;


(2)          ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY REQUIRED
TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE, SHALL HAVE BEEN PERFORMED OR
WAIVED;


(3)          EXCEPT FOR ANY ITEMS SPECIFICALLY PERMITTED TO BE DELIVERED BY THE
COMPANY AFTER THE CLOSING DATE, THE DELIVERY BY THE COMPANY OF THE ITEMS SET
FORTH IN SECTION 2(B)(I) OF THIS AGREEMENT; AND


(4)          ON AND AS OF THE CLOSING DATE, THERE SHALL NOT EXIST ANY MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE COMPANY.


3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO THE PURCHASER THAT:

                                                                           

4

 

--------------------------------------------------------------------------------

 


 

 

 

 


(A)           ORGANIZATION, GOOD STANDING AND QUALIFICATION.  THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF NEW YORK, HAS QUALIFIED TO DO BUSINESS IN ALL JURISDICTIONS IN
WHICH THE ABSENCE OF SUCH QUALIFICATION WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE ASSETS, CONDITION (FINANCIAL OR OTHERWISE), AFFAIRS, EARNINGS, BUSINESS OR
OPERATIONS OF THE COMPANY (A “MATERIAL ADVERSE EFFECT”) AND HAS ALL NECESSARY
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO CONDUCT
ITS BUSINESS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL REQUISITE CORPORATE ACTION ON THE PART OF THE COMPANY.  THIS AGREEMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND (ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE PURCHASER) THIS AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
CONVEYANCE, AND ANY OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND AS LIMITED BY LAWS RELATING TO THE AVAILABILITY
OF A SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE REMEDIES.


(B)           NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT, AND THE REGISTRATION RIGHTS AGREEMENT BY THE COMPANY AND THE ISSUANCE
OF THE SECURITIES CONTEMPLATED HEREBY DO NOT AND WILL NOT: (I) VIOLATE, CONFLICT
WITH OR RESULT IN THE BREACH OF ANY PROVISION OF THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF THE COMPANY (THE “COMPANY CHARTER DOCUMENTS”) AS IN
EFFECT ON THE DATE HEREOF; (II) MATERIALLY CONFLICT WITH OR VIOLATE ANY LAW OR
GOVERNMENTAL ORDER AS IN EFFECT ON THE DATE HEREOF APPLICABLE TO THE COMPANY, OR
ANY OF ITS ASSETS, PROPERTIES OR BUSINESSES; OR (III) CONFLICT WITH, RESULT IN
ANY BREACH OF, CONSTITUTE A DEFAULT (OR EVENT WHICH WITH THE GIVING OF NOTICE OR
LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT) UNDER, REQUIRE ANY CONSENT
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OF
PERFORMANCE REQUIRED BY, SUSPENSION, REVOCATION OR CANCELLATION OF ANY RIGHTS
PURSUANT TO, ANY MATERIAL NOTE, BOND, MORTGAGE OR INDENTURE, CONTRACT,
AGREEMENT, LEASE, SUBLEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR
ARRANGEMENT AS IN EFFECT ON THE DATE HEREOF TO WHICH THE COMPANY IS A PARTY OR
BY WHICH ANY OF COMPANY’S ASSETS OR PROPERTIES IS BOUND OR AFFECTED, WHICH
INDIVIDUALLY OR IN THE AGGREGATE WOULD HAVE A MATERIAL ADVERSE EFFECT.


(C)            ISSUANCE AND DELIVERY OF THE SECURITIES.  THE SECURITIES HAVE
BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN ISSUED, SOLD AND DELIVERED IN
ACCORDANCE WITH THIS AGREEMENT, THE SECURITIES WILL BE (I) VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE, (II) FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT
TO THE ISSUE THEREOF, AND SHALL NOT BE SUBJECT TO PREEMPTIVE RIGHTS OR OTHER
SIMILAR RIGHTS OF SHAREHOLDERS OF THE COMPANY OR ANY LIENS OR ENCUMBRANCES AND
(III) ENTITLED TO THE RIGHTS SET FORTH IN THE CERTIFICATE OF AMENDMENT.  THE
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE PREFERRED STOCK AND UPON
EXERCISE OF THE WARRANT HAVE BEEN DULY AUTHORIZED AND RESERVED BY THE COMPANY
AND, WHEN ISSUED UPON CONVERSION OR EXERCISE IN ACCORDANCE WITH THE CERTIFICATE
OF AMENDMENT AND THE WARRANT, AS APPLICABLE, WILL BE VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE.

5

 

--------------------------------------------------------------------------------

 


 

 

 

 


(D)          AUTHORIZED CAPITAL STOCK.  AS OF THE DATE HEREOF AND IMMEDIATELY
PRIOR TO THE ISSUANCE OF THE PREFERRED STOCK AND WARRANTS HEREUNDER, THE
AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF (I) 40,000,000 SHARES OF
COMMON STOCK, OF WHICH AS OF THE DATE HEREOF, 8,112,685 SHARES ARE ISSUED AND
OUTSTANDING, (II) 4,000,000 SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER
SHARE, OF WHICH (A) 100,000 SHARES ARE DESIGNATED AS “SERIES A PARTICIPATING
PREFERRED STOCK, OF WHICH AS OF THE DATE HEREOF NO SHARES ARE ISSUED OR
OUTSTANDING AND (B) 1,500,000 SHARES ARE DESIGNATED AS THE PREFERRED STOCK, OF
WHICH AS OF THE DATE HEREOF NO SHARES ARE ISSUED OR OUTSTANDING.  ALL OF THE
OUTSTANDING SHARES HAVE BEEN VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE.  NO SHARES OF COMMON STOCK ARE SUBJECT TO PREEMPTIVE RIGHTS OR
ANY OTHER SIMILAR RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR PERMITTED BY
THE COMPANY.  EXCEPT AS SET FORTH IN THE SEC REPORTS, AS OF THE DATE HEREOF, (I)
THERE ARE NO OUTSTANDING OPTIONS (EXCEPT FOR OPTIONS GRANTED UNDER THE COMPANY’S
EXISTING EQUITY INCENTIVE PLANS), WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE COMPANY, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY IS OR MAY
BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK OF THE COMPANY AND (II)
THERE ARE NO AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY IS OBLIGATED TO
REGISTER THE SALE OF ANY OF ITS SECURITIES UNDER THE SECURITIES ACT.  THERE ARE
NO SECURITIES OR INSTRUMENTS CONTAINING ANTI-DILUTION OR SIMILAR PROVISIONS THAT
WILL BE TRIGGERED BY THE ISSUANCE OF ANY OF THE SECURITIES AS DESCRIBED IN THIS
AGREEMENT.  THE COMPANY HAS FURNISHED TO THE PURCHASER TRUE AND CORRECT COPIES
OF THE COMPANY CHARTER DOCUMENTS, AS IN EFFECT ON THE DATE HEREOF.


(E)         GOVERNMENTAL CONSENTS.  NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION
OF, OR REGISTRATION, QUALIFICATION, DESIGNATION, DECLARATION OR FILING WITH, ANY
FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY ON THE PART OF THE COMPANY IS
REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, EXCEPT FOR THE NOTIFICATION PURSUANT TO AN APPLICATION FOR
LISTING OF ADDITIONAL SHARES TO THE NASDAQ STOCK MARKET AND FILINGS PURSUANT TO
APPLICABLE STATE SECURITIES LAWS AND REGULATION D OF THE SECURITIES ACT.


(F)         PRIVATE PLACEMENT.  SUBJECT TO THE TRUTH AND ACCURACY OF THE
PURCHASER’S REPRESENTATIONS SET FORTH IN THIS AGREEMENT, THE OFFER, SALE AND
ISSUANCE OF THE SECURITIES AS CONTEMPLATED BY THIS AGREEMENT IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND NEITHER THE COMPANY NOR ANY
AUTHORIZED AGENT ACTING ON ITS BEHALF WILL TAKE ANY ACTION HEREAFTER THAT WOULD
CAUSE THE LOSS OF SUCH EXEMPTION.


(G)        SEC REPORTS; FINANCIAL STATEMENTS.


(I)          THE COMPANY HAS FILED ALL FORMS, REPORTS AND DOCUMENTS REQUIRED TO
BE FILED BY IT WITH THE COMMISSION, AND HAS HERETOFORE MADE AVAILABLE TO THE
PURCHASER IN THE FORM FILED WITH THE COMMISSION (EXCLUDING ANY EXHIBITS THERETO)
(I) ITS ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2012,
(II) ITS QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTERS ENDING DECEMBER 31,
2012 AND MARCH 31, 2013, AND (III) ITS CURRENT REPORTS ON FORM 8-K FILED WITH
THE COMMISSION ON OR AFTER SEPTEMBER 30, 2012 AND PRIOR TO THE CLOSING
(COLLECTIVELY, THE “SEC REPORTS”).


(II)          THE SEC REPORTS WERE PREPARED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND
REGULATIONS THEREUNDER AND DID NOT AT THE TIME THEY WERE FILED CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

6

 

--------------------------------------------------------------------------------

 


 

 

 

 


(III)          THE FINANCIAL STATEMENTS (INCLUDING, IN EACH CASE, ANY NOTES
THERETO) CONTAINED IN THE SEC REPORTS WERE PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES APPLICABLE IN THE UNITED STATES OF AMERICA
(“GAAP”) APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED (EXCEPT
AS MAY BE INDICATED IN THE NOTES THERETO), AND EACH FAIRLY PRESENTED THE
FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY AS AT
THE RESPECTIVE DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN.


(H)        ABSENCE OF CERTAIN CHANGES.  SINCE MARCH 31, 2013, EXCEPT AS
DISCLOSED IN THE SEC REPORTS FILED PRIOR TO THE CLOSING DATE, THERE HAS NOT
BEEN:


(I)            ANY CHANGE IN THE ASSETS, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE), AFFAIRS, EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY FROM THAT
REFLECTED IN THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 3(G)(III) ABOVE,
EXCEPT FOR CHANGES IN THE ORDINARY COURSE OF BUSINESS WHICH, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, HAVE NOT HAD, OR MAY BE REASONABLY EXPECTED TO RESULT IN, A
MATERIAL ADVERSE EFFECT;


(II)           ANY INCURRENCE OF LIABILITIES OR OBLIGATIONS BY THE COMPANY,
CONTINGENT OR OTHERWISE, WHETHER DUE OR TO BECOME DUE, WHETHER BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY, OR OTHERWISE, EXCEPT LIABILITIES AND
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH HAS HAD,
OR IS REASONABLY LIKELY TO RESULT IN, A MATERIAL ADVERSE EFFECT;


(III)          ANY HIRING BY THE COMPANY OF ANY NEW OFFICER OR ANY MATERIAL
INCREASE IN COMPENSATION OF ANY OF ITS EXISTING OFFICERS, OR THE RATE OF PAY OF
ITS EMPLOYEES AS A GROUP (EXCEPT AS PART OF REGULAR COMPENSATION INCREASES IN
THE ORDINARY COURSE OF BUSINESS), OR ANY MATERIAL CHANGE OF SUCH OFFICERS’ OR
EMPLOYEES’ EMPLOYMENT AGREEMENTS OR OF ANY BENEFIT PLAN RELATING TO THE
COMPANY’S EMPLOYEES;


(IV)          ANY RESIGNATION OR TERMINATION OF EMPLOYMENT OF ANY OFFICER OF THE
COMPANY AND THE COMPANY HAS NOT RECEIVED ANY WRITTEN NOTICE OF THE IMPENDING
RESIGNATION OR TERMINATION OF EMPLOYMENT OF ANY SUCH OFFICER;


(V)           ANY CHANGE IN THE ACCOUNTING METHODS OR PRACTICES FOLLOWED BY THE
COMPANY;


(VI)          ANY ISSUANCE OF ANY STOCK, BONDS, OR OTHER SECURITIES OF THE
COMPANY OR OPTIONS, WARRANTS, OR RIGHTS OR AGREEMENTS OR COMMITMENTS TO PURCHASE
OR ISSUE SUCH SECURITIES OR GRANT SUCH OPTIONS, WARRANTS OR RIGHTS, EXCEPT FOR
THOSE ISSUANCES CONTEMPLATED OR PERMITTED BY THE TRANSACTION DOCUMENTS;


(VII)          ANY CHANGES TO THE COMPANY CHARTER DOCUMENTS, EXCEPT FOR THOSE
CHANGES CONTEMPLATED BY THE TRANSACTION DOCUMENTS; OR


(VIII)         ANY MATERIAL CHANGE TO A MATERIAL CONTRACT OR ARRANGEMENT BY
WHICH THE COMPANY OR ANY OF ITS ASSETS IS BOUND OR SUBJECT WHICH, EITHER
INDIVIDUALLY OR, IN THE AGGREGATE, HAS HAD OR MAY BE REASONABLY EXPECTED TO,
RESULT IN A MATERIAL ADVERSE EFFECT.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 


(I)          LITIGATION.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, (A) THERE ARE
NO SUITS, ACTIONS, PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO THE COMPANY'S
KNOWLEDGE, THREATENED, AGAINST THE COMPANY BEFORE ANY GOVERNMENTAL AUTHORITY
THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR PREVENT OR MATERIALLY DELAY THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND (B) THE COMPANY IS NOT SUBJECT
TO ANY OUTSTANDING JUDGMENT, ORDER, WRIT, INJUNCTION OR DECREE THAT COULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR PREVENT OR MATERIALLY DELAY THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(J)          PATENTS AND TRADEMARKS.  THE COMPANY HAS SUFFICIENT TITLE AND
OWNERSHIP OF ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, INFORMATION, PROPRIETARY RIGHTS AND PROCESSES NECESSARY FOR ITS
BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY”).  THE COMPANY HAS NO KNOWLEDGE AS OF THE DATE HEREOF
OF, ANY INFRINGEMENT OF OR CONFLICT WITH ASSERTED RIGHTS OF OTHERS WITH RESPECT
TO THE INTELLECTUAL PROPERTY THAT HAS OR REASONABLY MAY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, AND THE COMPANY IS UNAWARE OF ANY FACTS OR
CIRCUMSTANCES WHICH MIGHT GIVE RISE TO THE FOREGOING.


(K)         PERMITS.  THE COMPANY HAS ALL FRANCHISES, PERMITS, LICENSES, AND ANY
SIMILAR AUTHORITY NECESSARY FOR THE CONDUCT OF ITS BUSINESS THE LACK OF WHICH
COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE, OR MAY BE REASONABLY EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT. THE COMPANY IS NOT IN DEFAULT IN ANY
MATERIAL RESPECT UNDER ANY OF SUCH FRANCHISES, PERMITS, LICENSES, OR OTHER
SIMILAR AUTHORITY.


(L)          GOVERNMENTAL REGULATION.  THE COMPANY IS NOT SUBJECT TO REGULATION
UNDER THE INVESTMENT COMPANY ACT OF 1940, OR TO ANY UNITED STATES OF AMERICA,
STATE OR LOCAL STATUTE OR REGULATION LIMITING ITS ABILITY TO INCUR INDEBTEDNESS.


(M)        FINDERS’ FEES.  THERE IS NO INVESTMENT BANKER, BROKER, FINDER OR
OTHER INTERMEDIARY THAT HAS BEEN RETAINED BY OR IS AUTHORIZED TO ACT ON BEHALF
OF THE COMPANY WHO MIGHT BE ENTITLED TO ANY FEE OR COMMISSION FROM THE INVESTOR
UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


4.          REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  THE PURCHASER
HEREBY REPRESENTS, WARRANTS AND COVENANTS INDIVIDUALLY AND NOT JOINTLY TO THE
COMPANY THAT:


(A)          AUTHORIZATION.  THE PURCHASER HAS FULL POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT.  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE
PURCHASER, WILL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE
PURCHASER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
CONVEYANCE, AND ANY OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND AS LIMITED BY LAWS RELATING TO THE AVAILABILITY
OF A SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE REMEDIES.

8

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)         PURCHASE ENTIRELY FOR OWN ACCOUNT.  THIS AGREEMENT IS MADE WITH THE
PURCHASER IN RELIANCE UPON THE PURCHASER’S REPRESENTATION TO THE COMPANY, WHICH
BY THE PURCHASER’S EXECUTION OF THIS AGREEMENT, THE PURCHASER HEREBY CONFIRMS,
THAT THE SECURITIES TO BE ACQUIRED BY THE PURCHASER WILL BE ACQUIRED FOR
INVESTMENT FOR THE PURCHASER’S OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT
WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF, AND THAT THE
PURCHASER HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN, OR
OTHERWISE DISTRIBUTING THE SAME.  BY EXECUTING THIS AGREEMENT, THE PURCHASER
FURTHER REPRESENTS THAT THE PURCHASER DOES NOT PRESENTLY HAVE ANY CONTRACT,
UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT
PARTICIPATIONS TO SUCH PERSON OR TO ANY THIRD PERSON, WITH RESPECT TO ANY OF THE
SECURITIES. THE PURCHASER HAS NOT BEEN FORMED FOR THE SPECIFIC PURPOSE OF
ACQUIRING ANY OF THE SECURITIES.


(C)         KNOWLEDGE.  THE PURCHASER IS AWARE OF THE COMPANY’S BUSINESS AFFAIRS
AND FINANCIAL CONDITION AND HAS ACQUIRED SUFFICIENT INFORMATION ABOUT THE
COMPANY TO REACH AN INFORMED AND KNOWLEDGEABLE DECISION TO ACQUIRE THE
SECURITIES.


(D)         NO PUBLIC MARKET.  THE PURCHASER UNDERSTANDS THAT NO PUBLIC MARKET
NOW EXISTS FOR ANY OF THE SECURITIES ISSUED BY THE COMPANY OTHER THAN THE COMMON
STOCK, THAT THE COMPANY HAS MADE NO ASSURANCES THAT A PUBLIC MARKET WILL EVER
EXIST FOR THE SECURITIES, OTHER THAN THE COMMON STOCK.


(E)         LEGENDS.  THE PURCHASER UNDERSTANDS THAT THE SECURITIES, AND ANY
SECURITIES ISSUED IN RESPECT THEREOF OR EXCHANGE THEREFOR, MAY BEAR ONE OR ALL
OF THE FOLLOWING LEGENDS:


(I)            “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS (THE “ACTS”).  NO INTEREST MAY BE SOLD, ENCUMBERED OR OTHERWISE
TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACTS COVERING THE TRANSACTION, (B) THIS CORPORATION RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THIS CORPORATION STATING THAT REGISTRATION IS NOT
REQUIRED UNDER THE ACTS, OR (C) THIS CORPORATION OTHERWISE SATISFIES ITSELF THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACTS.” 


(II)            ANY LEGEND REQUIRED BY THE BLUE SKY LAWS OF ANY STATE TO THE
EXTENT SUCH LAWS ARE APPLICABLE TO THE SHARES REPRESENTED BY THE CERTIFICATE SO
LEGENDED.


(F)          ACCREDITED INVESTOR.  THE PURCHASER IS AN ACCREDITED INVESTOR AS
DEFINED IN RULE 501(A) OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT.


(G)          NO HEDGING ACTIVITY.  THE PURCHASER AND ITS AFFILIATES HAVE NOT
BOUGHT, SOLD, SOLD SHORT OR OTHERWISE DIRECTLY OR INDIRECTLY TRADED IN THE
COMMON STOCK OR IN ANY PUTS, OPTIONS OR FUTURES WITH RESPECT TO THE COMMON STOCK
FROM MAY 31, 2013 THROUGH THE DATE HEREOF, AND WILL NOT SELL SHORT OR TRADE IN
ANY PUTS, OPTIONS OR FUTURES WITH RESPECT TO THE COMMON STOCK FOR A PERIOD OF
TWENTY (20) DAYS FROM THE DATE HEREOF.

9

 

--------------------------------------------------------------------------------

 


 

 

 

 


5.          INDEMNIFICATION.  TO THE EXTENT PERMITTED BY LAW, THE COMPANY SHALL
INDEMNIFY AND HOLD THE PURCHASER HARMLESS FROM AND PAY ANY AND ALL LOSSES,
EXPENSES, COSTS AND DAMAGES, REASONABLE ATTORNEYS’ FEES, ATTRIBUTABLE TO ANY
THIRD PARTY CLAIM, SUIT OR PROCEEDING AGAINST ANY PURCHASER ARISING FROM OR
ALLEGING ANY BREACH OR INACCURACY OF ANY REPRESENTATION OR WARRANTY OR ANY
BREACH OF ANY COVENANT, AGREEMENT, OR UNDERTAKING MADE BY THE COMPANY IN THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE INDEMNITY CONTAINED IN THIS SECTION 5
SHALL NOT APPLY TO ANY AMOUNTS PAID IN SETTLEMENT OR COMPROMISE OF ANY SUCH
LOSS, DAMAGE, CLAIM, SUIT, OR PROCEEDING IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE CONSENT OF THE COMPANY (WHICH WILL NOT BE UNREASONABLY WITHHELD).


6.          MISCELLANEOUS.


(A)          SUCCESSOR AND ASSIGNS.  SUBJECT TO COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS, THE PURCHASER (OR SUBSEQUENT HOLDER OF ANY
PREFERRED STOCK) MAY ASSIGN AND TRANSFER ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AT SUCH TIMES AND UPON SUCH CONDITIONS AS THE PURCHASER SHALL
DETERMINE IN ITS SOLE DISCRETION SUBJECT TO THE OBLIGATIONS IMPOSED ON THE
PURCHASER BY THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I) EACH SUCH TRANSFEREE
SHALL BE OF SUFFICIENTLY SOUND FINANCIAL CONDITION TO SATISFY THE OBLIGATIONS
BEING TRANSFERRED AND ONLY IF SUCH TRANSFER OR ASSIGNMENT AND DELIVERY WILL NOT
ADVERSELY AFFECT THE COMPANY’S ABILITY TO INDEPENDENTLY ENFORCE ITS RIGHTS
AGAINST ANY SUCH TRANSFEREE AND (II) EACH SUCH PERMITTED TRANSFEREE OR ASSIGNEE
SHALL BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER
APPLICABLE TRANSACTION DOCUMENTS PURSUANT TO A WRITTEN INSTRUMENT SIGNED BY SUCH
PERMITTED TRANSFEREE REASONABLY SATISFACTORY TO THE COMPANY. SUBJECT TO THE
FOREGOING, THIS AGREEMENT WILL BIND AND INURE TO THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


(B)          GOVERNING LAW.  THIS AGREEMENT AND ALL ACTS AND TRANSACTIONS
PURSUANT HERETO AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. 


(C)          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


(D)          TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.


(E)           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED BY THIS AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED SUFFICIENT UPON RECEIPT, WHEN DELIVERED
PERSONALLY, OR ONE BUSINESS DAY AFTER BEING SENT BY OVERNIGHT DELIVERY SERVICE
OR UPON SENDING IF SENT BY CONFIRMED FACSIMILE OR EMAIL, OR 5 DAYS AFTER BEING
DEPOSITED IN THE U.S. MAIL AS CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID,
IF SUCH NOTICE IS ADDRESSED TO THE PARTY TO BE NOTIFIED AT SUCH PARTY’S ADDRESS,
FACSIMILE NUMBER OR EMAIL ADDRESS AS SET FORTH ON SUCH PARTY’S SIGNATURE PAGE
HERETO OR AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.

10

 

--------------------------------------------------------------------------------

 


 

 

 

 


(F)           AMENDMENTS AND WAIVERS.  ANY TERM OF THIS AGREEMENT MAY BE AMENDED
OR WAIVED ONLY WITH THE WRITTEN CONSENT OF THE COMPANY AND THE PURCHASER.  ANY
AMENDMENT OR WAIVER EFFECTED IN ACCORDANCE WITH THIS SECTION 8(F) SHALL BE
BINDING UPON THE PURCHASER AND EACH TRANSFEREE OF THE SECURITIES, EACH FUTURE
HOLDER OF ALL SUCH SECURITIES, AND THE COMPANY.


(G)          SEVERABILITY.  IF ONE OR MORE PROVISIONS OF THIS AGREEMENT ARE HELD
TO BE UNENFORCEABLE UNDER APPLICABLE LAW, THE PARTIES AGREE TO RENEGOTIATE SUCH
PROVISION IN GOOD FAITH, IN ORDER TO MAINTAIN THE ECONOMIC POSITION ENJOYED BY
EACH PARTY AS CLOSE AS POSSIBLE TO THAT UNDER THE PROVISION RENDERED
UNENFORCEABLE.  IN THE EVENT THAT THE PARTIES CANNOT REACH A MUTUALLY AGREEABLE
AND ENFORCEABLE REPLACEMENT FOR SUCH PROVISION, THEN (I) SUCH PROVISION SHALL BE
EXCLUDED FROM THIS AGREEMENT, (II) THE BALANCE OF THE AGREEMENT SHALL BE
INTERPRETED AS IF SUCH PROVISION WERE SO EXCLUDED AND (III) THE BALANCE OF THE
AGREEMENT SHALL BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(H)          FINDERS’ FEES.  EACH OF THE COMPANY AND THE PURCHASER WILL
INDEMNIFY THE OTHER AGAINST ALL LIABILITIES INCURRED BY THE INDEMNIFYING PARTY
WITH RESPECT TO CLAIMS RELATED TO INVESTMENT BANKING OR FINDERS’ FEES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ARISING OUT OF
ARRANGEMENTS BETWEEN THE PARTY ASSERTING SUCH CLAIMS AND THE INDEMNIFYING PARTY,
AND ALL COSTS AND EXPENSES (INCLUDING REASONABLE FEES OF COUNSEL) OF
INVESTIGATING AND DEFENDING SUCH CLAIMS.


(I)           EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION
DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS
ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES
INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER
AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE
DELIVERY OF ANY SECURITIES TO THE PURCHASER.


(J)           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS (AND THE EXHIBITS HERETO AND THERETO) CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF, AND ANY AND
ALL OTHER WRITTEN OR ORAL AGREEMENTS EXISTING BETWEEN THE PARTIES HERETO ARE
EXPRESSLY CANCELED.


(K)          EXCULPATION AMONG PURCHASERS.  THE PURCHASER ACKNOWLEDGES THAT IT
IS NOT RELYING UPON ANY PERSON, FIRM OR CORPORATION, OTHER THAN THE COMPANY AND
ITS OFFICERS AND DIRECTORS, IN MAKING ITS INVESTMENT OR DECISION TO INVEST IN
THE COMPANY.  THE PURCHASER AGREES THAT NEITHER THE PURCHASER NOR THE RESPECTIVE
CONTROLLING PERSONS, OFFICERS, DIRECTORS, PARTNERS, AGENTS, OR EMPLOYEES OF ANY
OTHER PURCHASER OF SECURITIES IN CONNECTION WITH THE OFFERING SHALL BE LIABLE
FOR ANY ACTION HERETOFORE OR HEREAFTER TAKEN OR OMITTED TO BE TAKEN BY ANY OF
THEM IN CONNECTION WITH THE SECURITIES.

[Signature Pages Follow]

 

 

 

 

 

11

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

FORWARD INDUSTRIES, INC.

 

 

 

Address for Notice:

477 Rosemary Avenue

Suite 219

West Palm Beach, Florida 33401

By:__________________________________________

     Name:  Robert Garrett Jr.

     Title:  Chief Executive Officer

 

Fax: (561) 465-0074

 

With a copy to (which shall not constitute notice):

 

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attn: Adam W. Finerman, Esq.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

Name of Purchaser: ________________________________________

Signature: _______________________________________________

Name of Authorized Signatory (if an Entity): ______________________

Title of Authorized Signatory (if an Entity): _______________________

Email Address: _____________________________          

Telephone Number: _________________________           

Facsimile Number: __________________________          

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

 

 

 

Subscription Amount:                        

Shares of Preferred Stock:                

Warrant Shares:                                

EIN or SSN:                                     

 

 

 

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Exhibit A -        Form of Certificate of Amendment

 

Exhibit B -        Form of Warrant

 

Exhibit C -        Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

 

Form of Certificate of Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT B

 

Form of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT C

 

Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 